DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on May 3, 2021, in response to PTO Office Action mailed on February 3, 2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claims 6-7 and 18-19 have been amended. As a result, claims 1-22 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Response to Arguments
Due to Applicant’s amendments for claims 6-7 and 18-19 filed on May 3, 2021, the rejection based on 35 USC 101/112 has been withdrawn.
Applicant's arguments filed on May 3, 2021, in response to PTO Office Action mailed on February 3, 2021, have been fully considered but are not persuasive. 	Applicant argued that none of the prior arts discloses a plug that can be used to transmit different signals at the same time. However, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claims disclose that “a part of the pins are selectively transmitting at least two kinds of PCI-E, USB, HDMI, and DP signals.” The placement of the word “selectively” within the limitation does not indicate that the pins can transmit at least two selected protocols at the same time. Instead, the claim wording describes a system/process that is different from the Applicant’s intentions where the system/process selects between at least two protocols and then transmits the selected protocol over the pins. Since nowhere in the claims does it explicitly indicate that the protocols are transmitted at the same time, one can broadly interpret such wording to conclude that the pins in question are capable of at least two protocols, but not necessarily that the protocols are used simultaneously.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 11-14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lamm et al. (Publication Number US 2014/0013024 A1).
As per claim 1, Lamm et al. discloses “an external electrical connector, comprising: a carrier (interposer; FIG. 7).”
and a plurality of pins disposed on the carrier (FIG. 6), wherein the pins support at least two kinds of PCI-E, USB, HDMI, and DP interface, and a part of the pins are selectively transmitting at least two kinds of PCI-E, USB, HDMI, and DP signals (the wording of the claims indicates that the carrier can accommodate two protocols at once from among the protocols PCI-E, USB, HDMI, and DP. The prior art shows such arrangements such as USB and HDMI through the interposer (FIG. 7). Other examples include USB, PCIe, and HDMI; Paragraph 0026).”  
As per claims 2 and 14, Lamm et al. discloses “the external electrical connector of claim 1, wherein a part of the pins support a PCI-E x16 interface (through module 770; FIG. 7).”  
As per claims 4 and 16, Lamm et al. discloses “the external electrical connector of claim 1, wherein a part of the pins are selectively used to transmit the PCI-E or HDMI signals (through switch 750; FIG. 7).”
As per claim 11, Lamm et al. discloses “a computer system, comprising: a motherboard module, comprising: a motherboard body comprising at least two of a PCI-E controller, a USB controller, an HDMI controller and a DP controller (FIG. 7).”
Lamm et al. discloses “and a first external electrical connector, comprising: a first carrier (interposer; FIG. 7).” 
Lamm et al. discloses “and a plurality of first pins disposed on the first carrier, wherein the first pins support at least two kinds of PCI-E, USB, HDMI, and DP interfaces, and a part of the first pins are selectively transmitting at least two kinds of PCI-E, USB, HDMI, and DP signals, wherein the first external electrical connector is disposed on the motherboard body and electrically connected to the at least two of the PCI-E controller, the USB controller, the HDMI controller, and the DP controller (the wording of the claims indicates that the carrier can accommodate two protocols at once from among the protocols PCI-E, USB, HDMI, and DP. The prior art shows such arrangements such as USB and HDMI through the interposer (FIG. 7). Other examples include USB, PCIe, and HDMI; Paragraph 0026).”  
As per claim 12, Lamm et al. discloses “the computer system of claim 11, further comprising: a first external expansion device (example in FIG. 4) comprising at least one of a PCI-E controller, a USB controller, an HDMI controller and a DP controller and at least one second external electrical connector, wherein each of the at least one second external electrical connector comprises a second carrier (interposer; FIG. 7).” 
Lamm et al. discloses “and a plurality of second pins disposed on the second carrier, wherein the second pins support at least two kinds of PCI-E, USB, HDMI, and DP interfaces, and a part of the second pins are selectively transmitting at least two kinds of PCI-E, USB, HDMI, and DP signals, the at least one second external electrical connector is electrically connected to the at least one of the PCI-E controller, the USB controller, the HDMI controller and the DP controller of the first external expansion device, and the second external electrical connector of the first external expansion device is electrically connected to the first external electrical connector disposed on the motherboard body (the wording of the claims indicates that the carrier can accommodate two protocols at once from among the protocols PCI-E, USB, HDMI, and DP. The prior art shows such arrangements such as USB and HDMI through the interposer (FIG. 7). Other examples include USB, PCIe, and HDMI; Paragraph 0026).”  
As per claim 13, Lamm et al. discloses “the computer system of claim 12, further comprising: a second external expansion device comprising at least one of a PCI-E controller, a USB controller, an HDMI controller and a DP controller and at least one third external electrical connector, wherein each of the at least one third external electrical connector comprises a third carrier (through an interposer (FIG. 7). See also examples in FIG. 3 and 4).”
Lamm et al. discloses “and a plurality of third pins disposed on the third carrier, wherein the third pins support at least two kinds of PCI-E, USB, HDMI, and DP interfaces, and a part of the third pins are selectively transmitting at least two kinds of PCI-E, USB, HDMI, and DP signals, the at least one second external electrical connector of the first external expansion device comprises two second external electrical connectors, one of the second external electrical connectors of the first external expansion device is electrically connected to the first external electrical connector disposed on the motherboard body, and the other of the second external electrical connectors of the first external expansion device is electrically connected to the third external electrical connector of the second external expansion device (the wording of the claims indicates that the carrier can accommodate two protocols at once from among the protocols PCI-E, USB, HDMI, and DP. The prior art shows such arrangements such as USB and HDMI through the interposer (FIG. 7). Other examples include USB, PCIe, and HDMI; Paragraph 0026).” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 3, 5-10, 15, and 17-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lamm et al. (Publication Number US 2014/0013024 A1) in view of in view of McCracken et al. (Patent Number US 9,017,092 B1).
As per claims 3 and 15, Lamm et al. discloses “the external electrical connector of claim 1 (as disclosed by Lamm et al. above).”
However, Lamm et al. does not disclose “wherein a part of the pins are selectively used to transmit the PCI-E or DP signals.”
McCracken et al. discloses “wherein a part of the pins are selectively used to transmit the PCI-E or DP signals (Column 22, lines 55-59).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Lamm et al. and McCracken et al. as both prior arts are directed to the same field of a connector capable of multiple formats/protocols. Furthermore, the configuration of McCracken et al. also allows for multiple connection orientations that improves user experience [Column 2, lines 38-43].
As per claims 5 and 17, Lamm et al. discloses “the external electrical connector of claim 1 (as disclosed by Lamm et al. above).”
wherein the pins comprise 14 USB signal pins and 72 PCI-E x16 signal pins.”
McCracken et al. discloses “wherein the pins comprise 14 USB signal pins (see Config. C and Config. D as they pertain to USB signals (Column 22, lines 24-48). Note that the number of pins is variable (E.g. 40 contacts/pin and 12 contacts/pin) (Column 21, lines 23-36), indicating that any number of pins can exist and hence a specific number of pins can be seen as a design choice) and 72 PCI-E x16 signal pins (see Config. E with Serial Lanes that can be used in context with PCEe (Column 22, lines 49-62). Note that the number of pins is variable (E.g. 40 contacts/pin and 12 contacts/pin) (Column 21, lines 23-36), indicating that any number of pins can exist and hence a specific number of pins can be seen as a design choice).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Lamm et al. and McCracken et al. as both prior arts are directed to the same field of a connector capable of multiple formats/protocols. Furthermore, the configuration of McCracken et al. also allows for multiple connection orientations that improves user experience [Column 2, lines 38-43].
As per claims 6 and 18, Lamm et al. discloses “the external electrical connector of claim 5 (as disclosed by Lamm et al. and McCracken et al. above), wherein in the 72 PCI-E x16 signal pins, 8 signal pins of the 72 PCI-E x16 signal pins are selectively used as HDMI signal pins and are selectively used to transmit the PCI-E or HDMI signals (HDMI signals with 8 pins dedicated to TX; FIG. 7), the 72 PCI-E x16 signal pins also comprise 4 HDMI signal pins, and the 8 signal pins transmit the HDMI signals together with the 4 HDMI signal pins (there also exists low speed HDMI signals that are connected to port 720 but bypass the switch 750 that handles the 8 TX signals for HDMI; FIG. 7).” 
As per claims 7 and 19, McCracken et al. discloses “the external electrical connector of claim 5 (as disclosed by Lamm et al. and McCracken et al. above), wherein in the 72 PCI-E x16 signal pins, 8 signal pins of the 72 PCI-E x16 signal pins are selectively used as DP signal pins and are selectively used to transmit the PCI-E or DP signals (Config. F with DP lanes; FIG. 13B).”
Lamm et al. discloses the pin arrangement of “the 72 PCI-E x16 signal pins also comprise 4 DP signal pins, and the 8 signal pins transmit the DP signals together with the 4 DP signal pins (as shown by the example of HDMI in relation to PCIe where there also exists low speed HDMI signals that are connected to port 720 but bypass the switch 750 that handles the 8 TX signals for HDMI; FIG. 7).”  
As per claims 8 and 20, Lamm et al. discloses “the external electrical connector of claim 1 (as disclosed by Lamm et al. above).” However, Lamm et al. does not disclose “wherein the pins at least comprise 148 pins.”  
McCracken et al. discloses “wherein the pins at least comprise 148 pins (note that the number of pins is variable (E.g. 40 contacts/pin and 12 contacts/pin) (Column 21, lines 23-36), indicating that any number of pins can exist and hence a specific number of pins can be seen as a design choice).”  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Lamm et al. [Column 2, lines 38-43].
As per claims 9 and 21, Lamm et al. discloses “the external electrical connector of claim 1 (as disclosed by Lamm et al. above).” However, Lamm et al. does not disclose “wherein the pins support the PCI-E and USB interfaces, and the pins used to transmit the USB signal are located between the pins used to transmit the PCI-E signal.”
McCracken et al. discloses “wherein the pins support the PCI-E and USB interfaces (Column 22, lines 55-59), and the pins used to transmit the USB signal are located between the pins used to transmit the PCI-E signal (compare Config. E (with general Serial Lanes that can pertain to PCI-E (Column 22, lines 55-59)) and Config. F (with USB signals). Generally, the USB signals (particularly UBS 2.0) are located in the middle of the pin grouping; FIG. 13B).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Lamm et al. and McCracken et al. as both prior arts are directed to the same field of a connector capable of multiple formats/protocols. Furthermore, the configuration of McCracken et al. also allows for multiple connection orientations that improves user experience [Column 2, lines 38-43].
As per claims 10 and 22, Lamm et al. discloses “the external electrical connector of claim 1 (as disclosed by Lamm et al. above).”
wherein the pins comprise a plurality of pairs of high-speed signal pins, a plurality of ground pins, and a plurality of power pins, and one of the ground pins or one of the power pins is disposed between two adjacent pairs high-speed signal pins of the pairs of high-speed signal pins to shield a signal transmitted by the two adjacent pairs high-speed signal pins.”
McCracken et al. discloses “wherein the pins comprise a plurality of pairs of high-speed signal pins, a plurality of ground pins, and a plurality of power pins, and one of the ground pins or one of the power pins is disposed between two adjacent pairs high-speed signal pins of the pairs of high-speed signal pins to shield a signal transmitted by the two adjacent pairs high-speed signal pins (see Config. D, E, and F as they show the placement of the ground pins (GRND) with the POWER pins; FIG. 13B).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Lamm et al. and McCracken et al. as both prior arts are directed to the same field of a connector capable of multiple formats/protocols. Furthermore, the configuration of McCracken et al. also allows for multiple connection orientations that improves user experience [Column 2, lines 38-43].

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated March 2, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data transfer as they pertain to signal pins:
U.S. PATENT NUMBERS:
2016/0378704 A1 – [Paragraph 0016]
CONCLUDING REMARKS
Conclusions 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farley Abad/Primary Examiner, Art Unit 2181